Citation Nr: 1132033	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO. 08-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a bilateral shoulder disorder.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2007, the Veteran wrote to the RO and indicated he would like it to reconsider the previous denial of his claims for service connection for hearing loss, a back disorder, a shoulder disorder, and for hypertension. It appears the RO treated this January 2007 statement as a request to reopen a previously denied claim; however, the Veteran's statement was submitted within one year of the RO's October 2006 denial and is a timely notice of disagreement.

The Veteran claims that his back disorder and shoulder disorder interfered with his ability to perform his job prior to retirement. This may be a claim for total disability based on individual unemployability. As that claim has not been addressed by the RO, the Board does not have jurisdiction over it and it is referred to the RO for the appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Service connection for hearing loss and service connection for hypertension. When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted. If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26. As of this date, the Veteran has not been issued a statement of the case on the issues of service connection for bilateral hearing loss and service connection for hypertension. Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999).

Service connection for a back disorder and service connection for a shoulder disorder. In service, the Veteran was responsible for loading and moving ammunition by hand, and he claims that this caused or contributed to his back disorder and his shoulder disorder. See Veteran's Statements (Jan. 2007 and Jan. 2008). He contends that if these disorders pre-existed service, they were aggravated beyond their natural progression during service. See Veteran's Statements (Jan. 2007 and Aug. 2007) and Report of Medical Examination, Service Treatment Records (Jan. 1954).

The Veteran is competent to report that he had problems with his back and shoulders in service, yet the Veteran was not afforded a VA examination to determine the nature and etiology of the claimed disorders. Thus, there is insufficient competent medical evidence for VA to make a decision on his claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Upon remand, the Veteran should be scheduled for a VA examination.

Where there has been a determination with regard to Social Security Administration (SSA) benefits, the records concerning that decision must be obtained. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). In this case, it is unclear whether the Veteran is currently in receipt of, or was previously in receipt of, SSA disability benefits. See VA Medical Records (Jan. 1990, Mar. 2007). Given that the Veteran has claimed his back and shoulder problems interfered with his ability to work, the Board finds that the development in this case is not complete until an attempt is made to obtain such records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran receives regular treatment at the Memphis VA Medical Center (VAMC), but the most recent VAMC records associated with the claims file are dated in 2007. Current records should be obtained. 38 U.S.C.A. § 5103A(b)(3).

In April 2005 and July 2005, the Veteran told VA providers that he had received medication for his shoulders from outside providers. No such private records have been associated with the claims file. These records may be relevant to his claim and should be obtained. 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Follow the below instructions in numerical order.

2. Additional notice must be provided to the Veteran. 
Ask the Veteran for the names and addresses of all private doctors who have or currently provide treatment for his back and shoulder disorders.  Obtain the Veteran's current and complete treatment records from any private provider that he identifies. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain the Veteran's complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file. If there are no such records, evidence indicating this fact should be associated with the claims file.

4. Obtain the Veteran's current and complete VA treatment records, including records from the Memphis VAMC from 2007 forward. Evidence of attempts to obtain these records should be associated with the claims file.

5. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his back disorder and his bilateral shoulder disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed.

The examiner should conduct a complete history and physical and offer an opinion on the following:

a) Did the Veteran clearly and unmistakably have a back disorder that pre-existed service?

b) If so, did the pre-existing back disorder worsen beyond the natural progression of the disease in service?

c) If not, did the Veteran's current back disorder at least as likely as not have its onset in service or is it otherwise related to service?

d) Did the Veteran clearly and unmistakably have a shoulder disorder that pre-existed service?

e) If so, did the pre-existing shoulder disorder worsen beyond the natural progression of the disease in service?

f) If not, did the Veteran's current shoulder disorder at least as likely as not have its onset in service or is it otherwise related to service?

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6. After completing the above action, the claims for service connection for a back disorder and service connection for a bilateral shoulder disorder should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

7. Issue a statement of the case regarding the issues of entitlement to service connection for hearing loss and service connection for hypertension. The RO should also advise the appellant of the need to timely file a substantive appeal if he desires appellate review of these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.
The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

